STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 21, 2018
               Plaintiff-Appellee,

v                                                                    No. 337386
                                                                     Cass Circuit Court
DANIEL RAY RITCHIE, JR,                                              LC No. 16-010095-FH

               Defendant-Appellant.


Before: CAMERON, P.J., and METER and BORRELLO , JJ.

PER CURIAM.

        Defendant was convicted by jury of second-degree home invasion, MCL 750.110a(3),
and sentenced as a fourth-offense habitual offender, MCL 769.12, to 7 to 15 years’
imprisonment. Defendant challenges the scoring of the sentencing guidelines as to offense
variables (OVs) 9 and 12. We affirm.

                                       I. BACKGROUND

        This case arises from the breaking and entering of a small, modular home located in a
rural area. The victim, Kelly Cloud, testified that she lived on a secluded dirt road, that her home
was situated between a cornfield and a wooded area, and that she had no neighbors nearby. On
the day of the offense, she returned from shopping with her two minor children, drove up the
driveway, and exited the car. However, upon hearing “banging and rattling” from behind her
home, Cloud locked the children in the car and walked around the front corner of the home to
investigate. Frightened, Cloud immediately returned to her car. In that moment, however, a car
driven by a white male hurtled around the other side of the house at a high rate of speed,
traversed the front yard to the driveway on which Cloud’s car was parked, and proceeded out
onto the road.

        Cloud called the police and waited for them to arrive before entering her home. Once
inside, she discovered that someone had broken her bedroom window to gain entry to her
bedroom. She found the mattress flipped, the dresser drawers pulled out, and the window
broken. Although she originally thought nothing of value had been taken, Cloud later realized
that her video camera and her lawn mower were missing. There was a large piece of human




                                                -1-
scalp on the broken window, a sample of which was run through CODIS1 before trial. The DNA
from the sample matched defendant, who was then charged with second-degree home invasion.
The jury convicted defendant of the offense, a Class C felony punishable by a maximum of 15
years’ imprisonment. MCL 777.16f.

       At sentencing, the guidelines minimum sentence range was scored at 36 to 71 months’
imprisonment. However, because defendant was sentenced as a fourth-offense habitual offender,
the ceiling of the minimum range was increased to 142 months’ imprisonment. MCL
777.21(3)(c). The trial court sentenced defendant to 7 to 15 years’ imprisonment, a sentence in
the middle of the guidelines range.

        Defendant argues he is entitled to resentencing because the trial court erred in its
assessment of 10 points for OV 9 and one point for OV 12. He further argues that given the
scoring errors, his sentence was not proportionate, and therefore not reasonable. While we agree
that the trial court erred in assessing one point for OV 12, it did not err in assessing 10 points for
OV 9. Regardless, defendant is not entitled to resentencing because a reduction of 11 points for
OVs 9 and 12 would not change the guidelines minimum sentence range, and a sentence within
the guidelines range is considered proportionate.

                     II. PRESERVATION AND STANDARD OF REVIEW

        In reviewing a defendant’s claim that the trial court assigned an improper score to an
offense variable, this Court reviews for clear error the trial court’s factual determinations, which
must be supported by a preponderance of the evidence. People v Schrauben, 314 Mich. App. 181,
196; 886 NW2d 173 (2016). “Whether the facts, as found, are adequate to satisfy the scoring
conditions prescribed by statute, i.e., the application of the facts to the law, is a question of
statutory interpretation, which an appellate court reviews de novo.” People v Hardy, 494 Mich.
430, 438; 835 NW2d 340 (2013). When calculating the sentencing guidelines, a trial court may
consider all record evidence, including the contents of a PSIR and testimony taken at trial.
People v Johnson, 298 Mich. App. 128, 131; 826 NW2d 170 (2012). While defendant preserved
his challenge to the scoring of OV 12 by objecting at sentencing, no such objection was made to
the scoring of OV 9. This Court may review unpreserved scoring errors for plain error. People v
Chelmicki, 305 Mich. App. 58, 69; 850 NW2d 612 (2014).

                                          III. ANALYSIS

                                              A. OV 9

       Defendant claims the trial court improperly assessed 10 points for OV 9 (number of
victims). We disagree.



1
  CODIS stands for Combined DNA Index System; it is a database system used by law
enforcement to catalogue DNA profiles created from samples collected from crime scene
evidence as well as the DNA of previous offenders.


                                                 -2-
        MCL 777.39(1)(c) provides that 10 points should be assessed if “[t]here were 2 to 9
victims who were placed in danger of physical injury or death, or 4 to 19 victims who were
placed in danger of property loss.” MCL 777.39(1)(c). “Only people placed in danger of injury
or loss of life when the sentencing offense was committed (or, at the most, during the same
criminal transaction) should be considered.” People v Sargent, 481 Mich. 346, 350; 750 NW2d
161 (2008).

        Defendant first argues the children were never in danger or, alternatively, he never
intended to place them in danger, so the trial court should not have assessed points under OV 9.
Defendant relies on People v Phelps, 288 Mich. App. 123; 791 NW2d 732 (2010), overruled on
other grounds by Hardy, 494 Mich at n 18, to support his claim. In that case, the defendant was
found guilty of criminal sexual conduct after he entered the victim’s bedroom and engaged in
forced sexual intercourse with her while two of her friends were also present. Id. at 125, 127-
130. This Court held that, although there were two other people present in the bedroom when
the assault occurred, there was “no evidence on the record to support the conclusion” that they
were in danger of physical injury or loss of life and should not have been counted as victims for
the purpose of scoring OV 9. Id. at 138. Here, however, defendant admitted to being high on
drugs as he drove his car across Cloud’s yard in close proximity to Cloud and her two children.
While a locked car may be considered safe under certain circumstances, it was not a safe place
when the drug-addled thief sped past while the children were in it. Regardless of his intent,
defendant’s conduct, unlike in Phelps, placed three victims in danger of physical injury or loss of
life.

        For this reason, defendant’s reliance on People v Morson, 471 Mich. 248; 685 NW2d 203
(2004), is also meritless. In Morson, our Supreme Court held that, although only one person was
robbed at gunpoint, there were two victims for scoring purposes because the second person was
in such close proximity to the scene that he was also “placed in danger of injury or loss of life.”
Id. at 262. Here, as in Morson, the multiple victims were in close proximity to the danger
imposed. Because defendant’s reckless behavior placed Cloud and her children in danger of
injury or loss of life, OV 9 was properly scored.2



2
  Defendant also relies on People v Moore, unpublished per curiam opinion of the Court of
Appeals, issued April 5, 2011 (Docket No. 295266). In that case, defendant’s apartment was
raided by several police officers, and, because defendant had access to weapons therein, the trial
court held that the police who entered the apartment were “placed in danger of physical injury.”
Id. at 6. However, this Court found it was error to assess points under OV 9; there was no record
evidence that the police were ever in any danger because they secured the apartment immediately
upon entry and the defendant was unarmed and cooperative. Id. In this case, the victims were
not police officers trained in securing crime scenes, but instead two very young children locked
in a car while their frightened mother investigated “banging and rattling” behind the home.
Indeed, the PSIR indicated OV 9 was scored at 10 points due to “the victim and her children . . .
arriving home while the defendant was there breaking into the home.” Defendant was under the
influence of drugs when he drove the car across the lawn, onto the driveway, and out to the road.
Thus, there is sufficient record evidence to score 10 points for OV 9.


                                                -3-
        Defendant, however, also argues the trial court erred because even if the children were
placed in danger, it occurred after the criminal transaction. We disagree.

        In People v McGraw, 484 Mich. 120, 133-134; 771 NW2d 655 (2009), our Supreme
Court clarified that OV 9 does not allow a sentencing court to consider conduct which occurs
after the completion of the sentencing offense. The defendant in McGraw pleaded guilty to
breaking and entering a building with intent to commit a larceny. Id. at 122. A witness observed
him loading stolen items into the getaway car after breaking into a local business and called the
police, who later located the defendant’s car and gave chase, pursuing the defendant until he
crashed the car and escaped on foot. Id. Our Supreme Court held that it was error for the trial
court to consider the defendant’s conduct of fleeing and eluding the police—which occurred well
after the completion of the breaking and entering—because no one was placed in danger of
injury or loss of life for scoring purposes.3 Id. at 134.

        Unlike in McGraw, defendant was still at the scene of the crime attempting to leave with
the lawnmower and camera—not far away from the scene fleeing from police officers. At the
very least, defendant was engaged in the same criminal transaction of committing second-degree
home invasion when he drove off the property with some of Cloud’s possessions. Sargent, 481
Mich. at 350. Therefore, defendant’s argument is without merit, and we do not detect plain error.

        Defendant’s argument that trial counsel was ineffective for failing to object to the scoring
of OV 9 is equally meritless. As discussed above, OV 9 was correctly scored in this case.
“Counsel is not required to make a groundless objection at sentencing.” People v Rodriguez, 212
Mich. App. 351, 356; 538 NW2d 42 (1995). Therefore, defendant was not denied the effective
assistance of counsel with regard to the scoring of OV 9.

                                             B. OV 12

       Defendant also argues that the trial court improperly assessed one point for OV 12
(contemporaneous felonious criminal acts) because there was no evidence in the record showing
that he committed other contemporaneous felonious criminal acts besides his second-degree
home invasion. We agree.




3
  We note that the defendant in McGraw pleaded guilty to multiple counts of breaking and
entering in exchange for the dismissal of other charges, including a charge of fleeing and eluding
police officers. McGraw, 484 Mich. at 122-123. The Supreme Court held that it was error for
this Court to affirm the trial court’s scoring of conduct based on a charge that was ultimately
dismissed, specifically stating: “If the prosecution had wanted defendant to be punished for
fleeing and eluding, it should not have dismissed the fleeing and eluding charge. It would be
fundamentally unfair to allow the prosecution to drop the fleeing and eluding charge while
brokering a plea bargain, then resurrect it at sentencing in another form.” Id. at 134. In this case,
defendant was charged with a single count of second-degree home invasion, even though it was
later discovered he had stolen a lawnmower and a video camera from the victim’s home.


                                                -4-
        MCL 777.42(1) provides that one point should be assessed if “[o]ne contemporaneous
felonious criminal act involving any other crime was committed.” MCL 777.42(1)(f). A
felonious criminal act is “contemporaneous” if the act occurred within 24 hours of the sentencing
offense and the act has not and will not result in a separate conviction. MCL 777.42(2)(a).
“[T]he language of OV 12 clearly indicates that the Legislature intended for contemporaneous
felonious criminal acts to be acts other than the sentencing offense and not just other methods of
classifying the sentencing offense.” People v Light, 290 Mich. App. 717, 726; 803 NW2d 720
(2010).

        In this case, the trial court agreed with the prosecutor’s argument that defendant’s act of
trying to steal the victim’s belongings from her home was a separate, distinct offense from
second-degree home invasion, and assessed one point for purposes of scoring OV 9. However,
the felony information alleged that he “did break and enter, or did enter without permission, a
dwelling . . .with the intent to commit larceny therein; contrary to MCL 750.110a(3).”
(emphasis added.). Because the home invasion and the larceny were based on the same criminal
conduct, there is no contemporaneous criminal act for the purpose of scoring OV 12.
Consequently, OV 12 should have been assessed no points.

       Regardless, resentencing is not required because the deduction of one point from
defendant’s OV score does not alter his guidelines range. People v Francisco, 474 Mich. 82, 89 n
8; 711 NW2d 44 (2006). Defendant’s total OV score was 21 points, placing him in OV Level II
(10-24 points) under the applicable sentencing grid. MCL 777.64. Therefore, even if we had
found in favor of both of defendant’s claims and deducted 11 points from his total OV score,
defendant’s guidelines range does not change, and resentencing is not required because any
scoring error will not alter the guidelines range. Francisco, 474 Mich. at 89 n 8.

                                   C. PROPORTIONALITY

        Finally, defendant argues that he is entitled to resentencing because his sentence is not
proportionate. Defendant claims that, because sentencing guidelines are now advisory under
People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015), defendant is entitled to resentencing
so the trial court can “craft an appropriate and reasonable sentence.”

        However, in Schrauben, 314 Mich. App. at 196 n 1, this Court noted that “Lockridge did
not alter or diminish MCL 769.34(10),” which provides in relevant part:

       (10) If a minimum sentence is within the appropriate guidelines sentence range,
       the court of appeals shall affirm that sentence and shall not remand for
       resentencing absent an error in scoring the sentencing guidelines or inaccurate
       information relied upon in determining the defendant’s sentence.

The sentencing guidelines range for second-degree home invasion for a fourth-offense habitual
offender was calculated at 36 to 142 months’ imprisonment. The trial court sentenced defendant
to 7 to 15 years’ imprisonment, right in the middle of the range. Because defendant’s minimum
sentence fell within the guidelines’ range, the reasonableness review by Lockridge is not
applicable. Further, as discussed above, the scoring error here did not change defendant’s
sentencing guidelines. While defendant seems to argue that all sentences are subject to the

                                                -5-
reasonableness review under Lockridge, this assertion is directly contrary to the holding in
Schrauben that the Lockridge decision did not alter or diminish MCL 769.34(10). Therefore,
this Court must affirm defendant’s sentence in accordance with MCL 769.34(10). Schrauben,
314 Mich. App. at 196 n 1.

       Affirmed.


                                                        /s/ Thomas C. Cameron
                                                        /s/ Patrick M. Meter
                                                        /s/ Stephen L. Borrello




                                            -6-